One year ago, we came to the General Assembly for the first time to lay out the road map that we had chosen to build a Colombia based on legality, entrepreneurship and equity (see A/73/PV.8). My country, which will celebrate its 200 years of independence this year, is today on a path towards a future imbued with fairness, in which the only thing that separates men and women from realizing their dreams is the honesty and sacrifice that they invest in their work.
We are living at a time that demands that none of us lose sight of our most urgent challenges — ending extreme poverty, defending democracy, protecting the environment, fostering entrepreneurship, promoting innovation and upholding the rule of law. Those are the ethical, social and political beacons guiding our commitment to Colombia and contribution to an international order based on multilateralism, solidarity and independence. We sincerely believe in legality, entrepreneurship and equity.
The greatest challenge facing all of us is climate change and, naturally, what it entails for our oceans, high-altitude ecosystems, known as paramos, snow-capped mountains, glaciers and coasts. As I have said repeatedly throughout this week, Colombia produces only 0.4 per cent of all global greenhouse-gas emissions. We possess the sixth cleanest energy grid in the world. Our country accounts for 50 per cent of the planet’s paramos, and 40 per cent of our territory is considered rainforest, much of which is found in our region of Amazonia.
Colombia is also one of the most vulnerable countries to the effects of climate change. All of us must therefore think globally but act locally. A few days ago, we saw the young people of the world demand that we take our own action. The time has therefore come to shift from making speeches to taking action, and I can say that Colombia is indeed taking action.
We have declared our biodiversity as a strategic asset, including its protection within our national security policy. It is clear to us, in our case, that deforestation in Amazonia, and in all our forested areas, is directly related to illegal activities, with armed groups acting outside the law, seeking space for their illicit activities fuelled by drug trafficking. In just one year, we have committed ourselves and reduced deforestation by approximately 17 per cent and remain more committed than ever. Furthermore, our goal is to plant 180 million trees by 2022 so that together we can protect our shared home.
I can proudly inform the Assembly that, earlier this month, together with Brazil, Peru, Ecuador, Bolivia, Guyana and Suriname, all of which are Amazon countries, we signed the Leticia Pact, which is an international commitment to protecting the Amazon and which provides us with the means to measure risks and progress related to the actions we take. The Pact strengthens our ability to manage, protect and prevent damages to this important heritage, which is vital to our existence. We will protect the Amazon without compromising our sovereignty, as that is how we must manage shared problems.
In protecting nature, combating drug trafficking, criminality and transnational crimes, defending democracy and liberty, strengthening free trade and managing migration, we must unite in order to develop and strengthen multilateral responses involving governance that allow us to come together, recognize problems and develop road maps to move forward in resolving them. We must work to build a society more aware of the fact that our time on this the planet is fleeting but that the damage we cause can be irreversible.
Our ability to conceive of new development alternatives must be complemented by our creativity to reduce their negative impact. One year ago, when our Government first came to power, barely 0.1 per cent of our energy grid was based on non-conventional renewable-energy sources, such as solar and wind power. We proposed making the leap from less than 60 megawatts that we began with at the beginning of our Government’s mandate to more than 1,500 megawatts by the year 2020. That is a genuine energy revolution, and, at the same time, a major environmental commitment.
We know that the challenge is great. Further action is required of everyone — the international community, entrepreneurs and civil society leaders — but we remain convinced that together we can successfully arrive at the same end. We believe in the combination of the rule of law, the promotion of entrepreneurship and the search for equity. That is how we will succeed in closing social and economic gaps.
Today, I am able to inform the Assembly that we have made steady progress towards the transformation of our model of production. Now, as never before, Colombia is advancing on an economic path paved with inspiration, creativity, technology and value-added services. We therefore proudly support the establishment of micro, small, medium-sized and large businesses, the “orange economy”, new technological innovations and every endeavour responsible for delivering the products resulting from the ingenuity, effort and optimism of the people of Colombia to every corner of the Earth.
In that regard, in keeping with the Sustainable Development Goals and our development plan for the coming years — “Pact for Colombia, Pact for Equity” — and a legislative package for economic revitalization, we succeeded in reducing the tax burden on companies and create incentives so that our country can compete without hindrance in international markets. As a result of these initiatives, in times of turbulence for the regional and perhaps the global economy, our growth has surpassed the average growth of the countries of the region, which has merited the major recognition of the world’s investors.
We are, without a doubt, the resilient Colombia that is enterprising and growing with equity. In facing obstacles today, Colombia therefore persists in building a culture of legality in which we recognize our differences and choose coexistence, and the rule of law is forged as the indissoluble marriage of security and justice.
One year ago, I stated in this Hall that my Government would work to successfully advance the demobilization, disarmament and reintegration process. Today, I come again to this Hall to assert that peace with legality is being built with firm steps, with more than 29 productive collective projects, linking more than 1,400 people, who have taken a gamble for a new life, and, in total, more than 13,000 Colombians remain in the reintegration process.
With the calm that has come from our tireless efforts, I can say that, today, before this Assembly, a single nation speaks, convinced that violence has been eradicated on the basis of legality. I repeat how valuable the support and work of the United Nations Verification Mission in Colombia has been. The support and validation of the international community has been invaluable in this process of stabilization, and we truly hope that it will continue to witness the path that we are building, the path of peace with legality.
Just as we have discharged our duty towards those who chose the path of legality, we also warn those who persist in the path of crime of the consequences of that choice. A few weeks ago, a group of criminals, under ideological guise, tried to frighten Colombia. The reality is that for them there never was reintegration or a laying down of arms because they simply never stopped committing crimes. They lied to Colombia and, moreover, allied themselves with the dictatorship oppressing the people of Venezuela. Their threatening intentions ran afoul of a Government that does not give in to threats and, above all, of a people which will not be intimidated and does not suffer the mafia camouflaged as ideology. On that score, there is no doubt that I, as President of all Colombians, will do everything in my power to guarantee for Colombia peace based on legality. On this conviction, we shall not yield even an inch.
Violence finds support in the illegal economies based mainly on drug trafficking. Our Government has appropriated more than 200,000 hectares of coca plantations and, with great pains, we have managed, for the first time in more than seven years, to stop their exponential growth. To date, my Government has eradicated coca from and replaced more than 90,000 hectares, and we will not stop there. Drug trafficking is a predator for the environment and human society; it is a nest for corruption and fuels terrorism. The more coca there is, the less peace. That is why the fight against drug trafficking and illicit economies is a battle that requires the engagement of all nations against the lure of drug production, distribution and consumption. No country is exempt from this threat. Drug trafficking is a global problem, and we must tackle it as such.
I can say with conviction that some of the worst effects of drug trafficking are that it feeds corruption, weakens institutions and infects the social fabric. The fight against corruption unites us of all in this Hall today and unites us all Colombians, and we are one in the fight against this scourge. There is no political, social or cultural system that does not face the abyss when its institutions are eroded by corruption. All institutions are doomed to fail if they let corruption knock on their doors. In Colombia today, such effective transparency measures as the Statutory Law on Accountability, which binds all public servants, are already a reality. We are not alone in that struggle either. Together with friendly nations, we are promoting a project to create an international anti-corruption court because, like drug trafficking, the scourge of transnational corruption transcends and ignores borders and the international community needs a strong tool to confront it.
Colombia believes in multilateralism not only as a means of integrating economies, ideas and politics, but also, above all, as the stage for solutions — solutions that are built on such inalienable principles as solidarity, fraternity, love for freedom, utmost respect for the decisions of peoples and the unrestricted defence of democracy, on the rejection of all forms of tyranny and on the economic pillars of free enterprise, workers’ rights and free trade.
At least 4.2 million people have left Venezuela since 2015 on account of the brutal dictatorship of Nicolas Maduro. They are fleeing from a nation that was once rich and today is starved, that was once a democracy and today is an authoritarian regime without means or freedoms, where there are no institutions because they have shut down or been completely co-opted by the dictator. Venezuela is a country that once lived in peace and today suffers oppression, that was once an economic power and today has seen the destruction of all private initiative.
Colombia has received approximately 1.4 million Venezuelans migrants who have fled hunger and despair and has done so with open arms, guided by the ethical principles of solidarity and fraternity. It is precisely because we understand the difference between the brotherly people of Venezuela and the regime that oppresses them that we reach out to our brothers who continue to cross the border. We are aware that solidarity and fraternity must translate into tangible actions and policies. We have set up various instruments to help Venezuelans. We have welcomed the 25,000 children born on Colombian soil to Venezuelan parents since 2017 who were at risk of statelessness. All child in the world have the right to a nationality and, in this case, Colombia has given them one with affection and commitment.
The migrant crisis that we warned of a year ago, in this very Hall, is a reality and is made increasingly worse the longer the dictator remains in power. The Venezuelan tragedy has a name and surname, and we all know what they are. Colombia’s position vis-a-vis the dictatorship is not about geopolitical disputes, but about the need of the Venezuelan people to see their democracy completely restored.
Colombia is not alone in clamouring for freedom in Venezuela. The Lima Group and more than 50 nations around the world recognize the legitimate presidency of Juan Guaido and actively participate in denouncing all the crimes committed under the dictator’s leadership. As President of Colombia, I respectfully call for us, together, within the framework of international law and the instruments of multilateralism, to return Venezuela’s democracy and freedom to it.
It is time to call a spade a spade. The Venezuelan dictatorship is one more link in the chain of transnational terrorism. Its corrupt structures serve the drug cartels. Its minions work for the mafia and feed the violence in Colombia. They shelter murderers, child rapists and the completely lawless. Of course, those who claim to be unaware of all these facts end up becoming accomplices of the dictatorship.
My Government has strong and convincing evidence corroborating the dictatorship’s support for criminal groups and narcoterrorists operating in Venezuela to attack Colombia. As President of Colombia, I will proffer to the President of the Assembly and the Secretary-General evidence that supports these allegations. This 128-page file contains the body of evidence demonstrating the complicity of Nicolas Maduro’s regime with the terrorist cartels that attack the Colombian people. Before the international community, we present the list of a gang of less than 20 criminals who betrayed the generosity of the Colombians, and today reside in Venezuela, taking full advantage of the logistical capabilities provided by the dictatorship.
In this report, we also reveal the location of more than 1,400 men in arms belonging to the most dangerous blocks of the National Liberation Army (ELN) and 207 locations controlled by this criminal organization in Venezuelan territory. We also include the testimonies of Venezuelan citizens who complain about the presence of the ELN in their territory, the brazen presence of criminals in training camps, as well as the existence of 20 landing strips at the service of drug trafficking. This unequivocal evidence shows the sponsorship and support of Nicolas Maduro’s dictatorship for the aforementioned criminal structures.
Venezuela has become fertile ground for criminal structures allied with the ELN, which knows no borders. Those ringleaders who today enjoy Maduro’s protection are the same ringleaders who for years claimed responsibility for attacks on oil pipelines, causing irreparable environmental damage and turning them into the greatest ecocides that humankind has ever known. This is an unacceptable conduct, which as Head of State I must denounce before the international community. Let us not kid ourselves: Colombia is not and will never be an aggressor country, nor will it allow itself to be provoked by warmongering insinuations. But it will always — always — raise its voice to denounce tyranny.
Venezuela needs an end to usurpation, the installation of a transitional Government, a Government that allows for economic and social recovery. And it urgently needs to hold truly free elections and to fully recover the rule of law. Nicolas Maduro’s crimes against his people can be compared only to those of Slobodan Milosevic in the former Yugoslavia.
We cannot be idle witnesses of so much pain in our Latin America. That is why, last Monday, 23 September, the Thirtieth Meeting of Consultation of Ministers for Foreign Affairs of the Organization of American States, acting as the consultative body under the Inter-American Treaty of Reciprocal Assistance, adopted a historic resolution, which states that the participation of authorities and entities linked to Nicolas Maduro’s regime in illegal activities, in particular drug trafficking, asset laundering, terrorism and its financing, corruption and the violation of human rights, is a regional threat. For 16 Latin American countries, it is evident that the dictatorship is violating the obligations established in Security Council resolution 1373 (2001). We therefore strongly affirm that all these criminal activities, associated with the humanitarian crisis generated by the deterioration of the political, economic and social situation in the Bolivarian Republic of Venezuela, represent a threat to the maintenance of peace and security on the continent.
I would like to reiterate that this challenge requires constant collective action that develops the principle of global solidarity under the ever-present primacy of multilateralism. We are a strong voice in the region asking the Maduro regime to cease its support for narcoterrorist groups. We ask the international community to adopt all appropriate sanctions to safeguard the rights and freedoms of present and future generations of Colombians and, of course, of our Venezuelan brothers and sisters.
For all of these reasons, here, on this world stage, I courageously express to the international community that Colombia will continue to be committed to the defence of democracy in Venezuela, but, my fellow representatives, without the support of this community, without the true support of the States Members of the United Nations, those who left their homes with the desire to return will not easily find their way back. We will continue to work, with all love and passion, for the construction of a Colombia based on the rule of law, entrepreneurship, the promotion of individual initiative and the closing of all social gaps. All — absolutely all — of our efforts are oriented towards fairness.
Today Colombia is telling the world that now is the time for us to find the determination needed to transform our societies. It is the time for us to firmly confront tyranny. It is the time for us to show our greatness, so that all of us, citizens of the world, can live our lives with dignity.
